Exhibit 99.1 For Immediate Release Ruth’s Hospitality Group, Inc. Reports Fourth Quarter and Full Year 2016 Financial Results – Fourth Quarter GAAP Earnings Per Share Up 7.1% to $0.30 – – Full Year 2arnings Per Share Up 8.9% to $0.95 – – Company Announces 29% Increase in Quarterly Dividend to $0.09 per Share – WINTER PARK, Fla.—(BUSINESS WIRE)—February 17, 2017—Ruth’s Hospitality Group, Inc. (NASDAQ: RUTH) today reported unaudited financial results for its fourth quarter and full year ended December 25, 2016 and announced a quarterly cash dividend of $0.09 per share to be paid in the first quarter. Highlights for the fourth quarter of 2016 compared to the fourth quarter of 2015 were as follows: ● The Company reported net income of $9.2 million, or $0.30 per diluted share, in the fourth quarter of 2016 compared to net income of $9.5 million, or $0.28 per diluted share, in the fourth quarter of 2015. - Income from continuing operations in the fourth quarter of 2016 was $9.4 million, or $0.31 per diluted share, compared to income from continuing operations of $9.1 million, or $0.27 per diluted share , in the fourth quarter of 2015. - Net income in the fourth quarter of 2016 included a $0.2 million income tax charge and net income in the fourth quarter of 2015 included a $0.3 million income tax benefit, each related to the impact of certain discrete income tax items . - Excluding these discrete income tax items, as well as the loss from discontinued operations, non-GAAP diluted earnings per common share were $0.31 in the fourth quarter of 2016 compared to $0.26 in the fourth quarter of 2015. The Company believes that non-GAAP diluted earnings per common share provides a useful alternative measure of financial performance. Investors are advised to see the attached Reconciliation of Non-GAAP Financial Measure table for additional information. ● Two franchisee-owned Ruth’s Chris Steak House restaurants were opened during the quarter. Michael P. O'Donnell, Chairman and Chief Executive Officer of Ruth's Hospitality Group, Inc., noted, “Our fourth quarter results capped off our 5th consecutive year of earnings growth. These results would not be possible without the dedication to operational excellence from our franchisees and team members.” O’Donnell added, “Looking ahead to 2017, we are excited about our development plans. So far this year, we have opened two new Company-owned Ruth’s Chris Steak House restaurants, one in Waltham, MA and one in Tulsa, OK, and we have one more expected to open in the first quarter in Cleveland, OH. Additionally, we will open a fourth Company-operated restaurant in Denver, CO later this year, the most Company restaurants that we have opened in a single year since 2008.” Review of Fourth Quarter 2016 Operating Results Total revenues in the fourth quarter of 2016 were $107.6 million, an increase of 2.8% compared to $104.7 million in the fourth quarter of 2015. Company-owned Sales ● For the fourth quarter of 2016, Company-owned comparable restaurant sales were flat year-over-year, which consisted of an average check increase of 2.3%, offset by a traffic decrease of 2.2%. ● Average unit weekly sales were $114.5 thousand in the fourth quarter of 2016, compared to $114.2 thousand in the fourth quarter of 2015. ● 68 Company-owned Ruth’s Chris Steak House restaurants were open at the end of the fourth quarter of 2016, compared to 67 Ruth’s Chris Steak House restaurants at the end of the fourth quarter of 2015. Total operating weeks for the fourth quarter of 2016 increased to 884 from 865 in the fourth quarter of 2015. Franchise Income ● Franchise income in the fourth quarter of 2016 was $4.8 million, an increase of 6.1% compared to $4.6 million in the fourth quarter of 2015. The increase in franchise income was due to a 2.4% increase in comparable franchise restaurant sales and development fees from new franchise restaurants opened during the quarter. ● 81 franchisee-owned restaurants were open at the end of the fourth quarter of 2016 compared to 80 at the end of the fourth quarter of 2015. Operating income in the fourth quarter of 2016 increased 15.9% to $15.1 million, compared to $13.0 million in the fourth quarter of 2015. As a percentage of total revenues, operating margin increased 160 basis points year-over-year to 14.0%. ● Food and beverage costs, as a percentage of restaurant sales, decreased 180 basis points in the fourth quarter of 2016 to 28.7%, primarily driven by a 2.3% increase in average check and a 6.4% decline in total beef costs. ● Restaurant operating expenses, as a percentage of restaurant sales, increased 30 basis points in the fourth quarter of 2016 to 45.4%, primarily due to an increase in labor expenses. ● General and administrative expenses, as a percentage of total revenues, increased 25 basis points in the fourth quarter of 2016 to 8.8% driven primarily by an increase in stock based compensation. Share Repurchase Program and Debt During the fourth quarter of 2016, the Company repurchased 347 thousand shares of common stock under its current share repurchase program for approximately $5.1 million, or an average price of $14.69 per share. At the end of the fourth quarter of 2016, the Company had $25 million in debt outstanding under its senior credit facility. On February 2, 2017, the Company entered into a new credit agreement that replaced the existing credit facility. The new credit agreement provides a $90.0 million revolving line of credit and, subject to the satisfaction of certain conditions and lender consent, may be increased up to a maximum of $150.0 million. The new credit facility bears interest between 1.50% to 2.25% over LIBOR, depending upon the Company's consolidated leverage ratio. The new credit facility also provides additional flexibility on capital distributions and contains generally less restrictive financial covenants. At the closing of the credit agreement, approximately $15.0 million in revolving loans were drawn thereunder. Quarterly Cash Dividend Subsequent to the end of the fourth quarter of 2016, the Company’s Board of Directors approved the payment of a quarterly cash dividend to shareholders of $0.09 per share. This dividend will be paid on March 9, 2017 to shareholders of record as of the close of business on February 23, 2017, and represents a 29% increase from the quarterly cash dividend paid in March of 2016
